Bradley, J.:
The Metropolitan Court of the archdiocese of New York, mentioned in the defendant’s answer, it may be assumed was a tribunal duly organized within and for the ecclesiastical government of the Roman Catholic church. As such the court was vested with judicial functions to determine questions of faith, discipline, rules and custom pertaining to church government. And w;hen the right of property is dependent upon the question of doctrine, discipline or church government, the civil court, where the question may arise, will treat the determination made upon such question by the highest tribunal within the church organization as controlling in that respect. (Watson v. Jones, 13 Wall. 679; Connitt v. R. P. D. C. of N. Prospect, 54 N. Y. 551.) Beyond that there can be no recognition in this State of the jurisdiction and judicial power of any .ecclesiastical court. The questions of civil rights of persons relating to themselves personally or to property, whatever may be their relation to church organizations and pertaining thereto, are the subjects of adjudication in the civil tribunals exclusively. (Miller v. Gable, 2 Den. 492.) The civil courts do not interfere with ecclesiastical matters in which temporal-rights are not involved.
When the plaintiff assumed the relation of pastor of- the parish ■to which he was assigned, he, in that relation, was subject to the *238rules, discipline and canons of the church and the judicatories within its organization. (Rector of St. James Church v. Huntington, 82 Hun, 125; Connitt Case, 54 N. Y. 551; Walker v. Wainright, 16 Barb. 486; Union Church v. Sanders, 1 Houst. 100 ; 63 Am. Dec. 187; Chase v. Cheney, 58 Ill. 509; 11 Am. Rep. 95.) The plaintiff, by his complaint, goes beyond this and alleges facts which, on their face, show that a legal liability arose against the defendant as the successor of the Right Reverend John Loughlin, deceased, as bishop of the' diocese of Brooklyn, to the plaintiff for the alleged balance of his salary as pastor of the parish of Babylon for the period extending from September 10, 1885, to October 12, 1892. And the question for consideration is whether the remedy sought by this action survives or is barred by the alleged adjudication in the Metropolitan Court of the archdiocese of New York wherein the plaintiff and defendant were parties, and in which was included the subject-matter of this action. For the purposes of the question here, the facts alleged relating to that court, its jurisdiction and the subject-matter of the controversy there, are necessarily taken as true, so far as they are capable of being so, by force of the demurrer, which proceeds upon the assumption and admission that, they are so far true. It is, therefore, urged by the learned counsel for the defendant that the plaintiff has by his demurrer admitted that such Metropolitan Court had jurisdiction of the. parties and of the subject-matter of the action, and that the plaintiff, being a member. of the Holy Roman Catholic church and subject to the. rules, laws and discipline of the church, was subject to the jurisdiction and adjudication of that court. He evidently was, so far as related to the matter of discipline and ecclesiastical rules, laws and customs of the church government. But notwithstanding the allegations of the alleged defense to the effect that the Metropolitan Court -was duly organized and had jurisdiction of the parties and of the subject-matter, judicial notice will be taken of the -fact that it was not a court created or organized pursuant to any law of the State of New York, and was one which could not, by virtue of any law, he created within the State. (Const. art. 6, § 18; People ex rel. Townsend v. Porter, 90 N. Y. 68.) No facts are alleged showing that the court had juris"diction of'the parties'and the-subjeebmatter. (Gilbert v. York, 111 N. Y. 548.) And it appearing that the alleged tribunal in its nature *239is ecclesiastical only,.it cannot be assumed that it, as such, had jurisdiction to determine the civil rights of the parties, but judicial notice must be taken to the contrary. Nor could jurisdiction of the subject-matter be conferred upon that tribunal as a court by consent of the parties. (Coffin v. Tracy, 3 Caines, 129; Dudley v. Mayhew, 3 N. Y. 9; Harriott v. N. J. R. R. & Trans. Co., 2 Hilt. 262.) The allegéd adjudication by it as a court must, therefore, be deemed to have been non coram judice and void so far as relates to the plaintiff’s alleged cause of action in the present case. The defendant’s counsel contends that, if the allegations of the answer to which the demurrer was interposed failed to constitute a defense to the first cause of action, they did constitute a defense to the second cause of action alleged in the complaint. If the allegations of the latter constitute a- cause of action in this court, the alleged defense in question would,not be any bar to a recovery for the reason before given; and if they do not constitute a cause of action, that alleged defense can have no' necessary application to them. . It is not seen that the allegations. of what is designated as the second cause of action, aided by the preliminary statement in the.complaint,‘do, without reference to matters alleged in the first one, constitute a cause of action. And as no reference is made in it to any allegations of the first alleged cause of action, nothing contained in the latter can be made available in support of the second cause of action alleged in the complaint. (Victory Webb, etc., Mfg. Co. v. Beecher, 55 How. Pr. 193 ; Reiners v. Brandhorst, 59 id. 91; Simmons v. Fairchild, 42 Barb. 404; Woodbury v. Deloss, 65 id. 501.) The second count fails to allege any agreement, or facts constituting one, to pay the plaintiff the Sum claimed for the period there mentioned. Exclusive of the preliminary allegations in the complaint applicable to both counts, the plaintiff alleges that, inasmuch as he was a pastor, he should have been paid $1,000 per year for the period during which he acted as chaplain of St. Mary’s Hospital, to which duty he was assigned; and as the amount received by him during that time was $300 per year, he seeks to recover the difference. As the alleged defense was pleaded as a bar to any recovery by the plaintiff, the question of the sufficiency of the facts alleged in the second cause of action for its support requires no further.consideration.'"
The adjudication of the Metropolitan Court is not pleaded as an *240arbitration and award, nor are the facts essential to such a defense alleged in the answer. The contention of the counsel in that respect .is, therefore, not supported.'
The judgment should he affirmed.
All concurred.
- Interlocutory judgment affirmed, with costs, with leave to the defendant, within twenty days, to amend the third defense, on payment of costs of demurrer and of this appeal.